221 F.2d 558
Louis FLEISH, Petitioner,v.E. B. SWOPE, Warden, United States Penitentiary, Alcatraz, California, Respondent.
No. 14669.
United States Court of Appeals Ninth Circuit.
April 25, 1955.

Louis Fleish, in pro. per., A. J. Zirpoli, San Francisco, Cal., for appellant.
Lloyd H. Burke, U. S. Atty., San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Good cause therefor appearing, it is ordered that movant's motion to proceed on typewritten briefs be granted, three copies to be filed with the Clerk of the Court.


2
The motion to proceed on typewritten record is dismissed as moot, the record having been printed.